Title: Arthur Lee to Franklin and Silas Deane, [on or after 18 February 1777]
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Dear Sirs
Bourdeau Jany. 29th[i.e., on or after February 18]. 1777.
I thank you for your Letter of the 12th. I wish the news may be true. I found a Letter here from London of the 2d. which says, that Ships are actually sent for the ten thousand Germans, which with three thousand british they expect to have very early in America. That they hope for great advantages from dissentions in Pensylvania. That Burgoyne’s destination is changd from Virginia to Boston. It also informs me that Cornwallis’s defeat in N. Jersey is generally credited; but not a word about the retaking of Long Island.
I have desird Mr. Delap to send you an Estimate of the Exports and Imports to and from the United States within the year past; together with an Account of the heavy duties which are laid on many Articles of our commerce. As those were laid to discourage the trade when it was british, I have hopes you will easily obtain a removal of them now that reason has ceasd or indeed is rather reversd.
A ship has been lying many months at Nantes totally deserted, at the freight of the Congress of one hundred Dollars per month. I venturd to recommend the immediate sail of her, which Mr. Morris ought to have done long ago. I coud get nothing from him relative to the Cargoes detaind in Spain. It seems to me that he did not intend informing me of the agreement made with the Farmers general, which came to me thro another channel. I saw the original Agreement, in which he has engagd for all the Tobacos which shall come to the Ports of France, on account of the Congress, during the continuance of the war.
Mr. Myrcle’s character is still worse here than any where else; but Mr. Morris told me, he had found him, upon enquiry, to be a very respectable man, and that a considerable House in Amsterdam had promised to advance money for him. Mr. Delap tells me, his whole time was employd here, in Houses of the lowest debauchery and drunkenness, leaving the Ship on expences and without any prospect of being dispatchd. She is in this situation now, and I am informd is a swift Sailor. He has undertaken to give a french Officer a lieutenant Colonel’s Commission; and send him out, to the Congress.
I shall attend to your counsel, relative to the moneyd transaction; and shall be much obligd to you, at all times for your advice. I shoud submit to your consideration, whether if the demand relative to the two Ships be made and disregarded, it woud not be proper to have it publishd in the Layden Gazette, that the baseness of our Enemies may be as notorious as possible. I am to go tomorrow to examine a large Fregate, which is here for sail, and which the Owners will undertake to deliver at some Port belonging to the United States. The terms and Inventory are to be remitted to you if upon examination she shoud seem likely to suit us. I have endeavord all in my power to dissuade the Owners from expecting that you will purchase her; but the zeal of those frenchmen for our interest is invincible.
I observe by the Papers, that the Agents of the Ministry are endeavoring to cover their cruelties on Long Island, by charging us with having wantonly hangd some hessian Prisoners previous to that transaction. This they are constantly repeating both in the foreign and domestic Gazettes, in order to establish it as an historical fact. I think some step shoud be taken by the Congress to publish an authentic contradiction of it, that so infamous an imputation may not go down to posterity, with whom, I hope our name will be unblemishd. It may be askd where those hessian prisoners were taken, their General not having given the least hint of any encounter before that, in which it is acknowledgd the royal Army acted so inhumanly.
The roads I have hitherto passd were exceedingly bad, and they comfort me with the information that the remainder is ten times worse. In so much that I dispair of reaching my destination till some time in march. They will not venture to travel thro the night, which delays one miserably. I shall leave this place to-morrow evening, or early the next morning. I have the honor to be with the greatest esteem, Dear Sirs Your most obedient Servant
Arthur Lee

P.S. Please to remember me to Sir Roger Legrand Monsr Chaumont, Mr. Carmichael and Mr. Franklin. I am much obligd to Mr. Carmichael for his Letters.
Advices from Virginia of the 20th. of Decr. mention that they had heard of the taking of Fort Washington, had raisd Six Regiments by desire of the Congress, and were perfectly unanimous. Tobacco was at 20 s. Sterling a hundred.

 
Addressed: To / The Honble / Messrs. Franklin & Deane
Notation: Mr Lee / A Lee to Mrs F. and D. Bordeaux Jan 29. 77.
